Citation Nr: 0110223	
Decision Date: 04/06/01    Archive Date: 04/11/01	

DOCKET NO.  00-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to June 15, 1995, for 
the assignment of a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


INTRODUCTION

The veteran had active service from December 1986 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


REMAND

In April 1992 the veteran indicated a desire to claim 
increased ratings for his service-connected back and 
hypertension disabilities.  A June 1992 VA letter to the 
veteran informed him that his claims for increased ratings 
for his back and hypertension were being denied.  He was 
advised of his appellate rights, but he did not file an 
appeal.  On September 29, 1995, the veteran submitted a 
statement indicating that he desired to have his service-
connected disabilities reevaluated because he had become 
unable to work as a result of his service-connected 
disabilities.

In a November 1995 statement the veteran indicated that his 
service-connected disabilities had worsened and that he had 
been treated for his disabilities at the Jackson VA Medical 
Center.  Although the record reflects that, in March 1997, a 
request was directed to the Jackson VA Medical Center for 
records relating to treatment provided the veteran from 
October 1995 through March 1997, the record does not indicate 
that an attempt has been made to obtain VA treatment records 
relating to any treatment provided the veteran during the 
year prior to September 29, 1995.  VA's duty to assist has 
recently been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he supply the dates and 
locations of any inpatient VA 
hospitalization that he has had prior to 
June 15, 1995.  The veteran should also 
be requested to provide the names, 
addresses, and dates of all private 
health care providers who treated him in 
the year prior to September 29, 1995.  
After obtaining any necessary release, 
the RO should contact all identified 
private health care providers and attempt 
to obtain copies of all records relating 
to any treatment of the veteran during 
the year prior to September 29, 1995.  
The RO should also contact any identified 
VA medical facility providing the veteran 
inpatient hospitalization prior to June 
15, 1995, and the RO should contact the 
VA Medical Center in Jackson, Mississippi 
and copies of records relating to 
treatment provided the veteran during the 
year prior to September 29, 1995.

2.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or fashion, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


